By the Court.

McDonald, J.
delivering the opinion.
[1.] The record furnishes no evidence that the return of the Magistrates is not full and complete. It does not sustain the petition of the plaintiff, but inasmuch as it is not controverted by affidavits, and inasmuch as there was no affidavit that the answer was not full and complete, to sustain the motion to answer more fully, the presiding Judge in the Court below, must be supported in the view he took of that branch of the case. The Magistrates say that they attach a copy of their proceedings and the evidence, which must be taken, as true, until the contrary appears.
[2.] There was abundant evidence to support the verdict. The note was given for corn, and payable to J. Elerson, or bearer, who transferred it to Jack Harris, the plaintiff. He not only received the note with a knowledge of the consideration for which it was given, but as there was some doubt about the corn for which it was to be given, he said to the principal in the note, “he need not mind to give his note, for if he did not get the corn he would not have to pay for it.” The corn was subsequently levied on by a constable, with executions against the payee, and sold, and the defendant got none of it. The jury found for the defendant and *415the Judge of the Superior Court refused to set aside the verdict, and we affirm his judgment.
Judgment affirmed.